Exhibit 10.2 SOUTH JERSEY INDUSTRIES, INC. SCHEDULE OF OFFICER AGREEMENTS Pursuant to Rule 12b-31, the following sets forth the material details which differ in the Officer Change in Control Agreements, the form of which is filed herewith as Exhibit 10.1. Name Capacities in Which Served Effective Date of Agreement Severance Multiple of Base Salary and Average Annual Bonus Duration of Continued Medical Insurance Edward J. Graham Chairman, President and Chief Executive Officer, South Jersey Industries, Inc. 1/1/13 3X 3 years Jeffrey E. DuBois Senior Vice President, South Jersey Industries, Inc.; President, South Jersey Gas Company 1/1/13 2X 2 years David A. Kindlick Senior Vice President and Chief Financial Officer, South Jersey Industries, Inc. 1/1/13 2X 2 years Michael J. Renna Senior Vice President, South Jersey Industries, Inc.; President, South Jersey Energy Solutions, LLC 1/1/13 2X 2 years Kevin D. Patrick Vice President, South Jersey Industries, Inc. 1/1/13 2X 2 years
